___________

                                 No. 96-2513
                                 ___________

In re:       Glenda C. Taylor,  *
                                *
          Debtor.               *
---------------------------     *
                                *
Darius J. Whitson, Sr.,         *
                                *       Appeal from the United States
          Appellant,            *       District Court for the
                                *       Eastern District of Missouri.
     v.                         *
                                *                [UNPUBLISHED]
Barry S. Schermer; Martha Dahm, *
Asst. U.S. Attorney; Joel       *
Pelofsky, U.S. Trustee; Charles *
Shaw, Judge, USDC; Peter        *
Lumaghi,                        *
                                *
          Appellees.            *


                                 ___________

                       Submitted:   December 6, 1996

                           Filed: December 24, 1996
                                ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                 ___________

PER CURIAM.


     Darius J. Whitson, Sr., appeals from the order of the District
Court1 affirming the denial by the Bankruptcy Court2 of Whitson's
recusal motion. Whitson also petitions this Court for a writ of
mandamus.



         1
       The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
      2
       The Honorable Barry S. Schermer, United States Bankruptcy
Judge for the Eastern District of Missouri.
     We have reviewed carefully the record and the parties'
submissions and have concluded Whitson's contentions are meritless.
Accordingly, we affirm the judgment of the District Court, see 8th
Cir. R. 47B, and we deny Whitson's request for mandamus relief.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-